Citation Nr: 0944038	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1962 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

By way of background, the Veteran's claims were remanded by 
the Board for further evidentiary development in October 
2008.  After completing the requested development, the RO 
readjudicated the claims, as reflected by an October 2009 
supplemental statement of the case.  Because the benefits 
sought remain denied, the claims have been returned to the 
Board.


FINDING OF FACT

The more probative medical opinion of record fails to relate 
the Veteran's bilateral hearing loss or tinnitus to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303, 3.385 (2009).  

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §  1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard the duty to notify, VA's notice requirements were 
fulfilled by a letter dated in June 2006, which was sent 
prior to the issuance of the rating decision on appeal and 
which advised the Veteran of the criteria for establishing 
service connection.  

Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  The Veteran's VA and 
service treatment records have been obtained, and the Veteran 
submitted an opinion from his private hearing instrument 
specialist, which was accompanied by private audiometric test 
results.  The Veteran was also provided with VA ear disease 
and audio examinations pursuant to the Board's October 2008 
remand instructions.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current hearing loss is the 
result of his military noise exposure while firing a three-
inch antiaircraft gun during his service aboard the U.S.S. 
Hissem.  The Veteran's service personnel records confirm that 
the Veteran was indeed stationed aboard this ship.  
Furthermore, a ship history obtained by the RO reflects that 
some noise exposure in the form of weapons noise and general 
ship operation would be consistent with the ship's operation 
and mission at that time.

The Veteran's service treatment records do not reflect any 
hearing complaints or reports of ringing in his ears, and the 
Veteran was not diagnosed with hearing loss or tinnitus while 
in service.  Furthermore, in his separation report of medical 
history, the Veteran denied any ear, nose or throat trouble, 
and whispered voice testing conducted at separation was 
recorded as 15 of 15 bilaterally.  

A December 2006 letter from the Veteran's private hearing 
instrument specialist reflects that the Veteran has been 
receiving treating from this hearing services practice since 
2001.  The hearing instrument specialist stated that the 
Veteran had reported tinnitus and his audiometric testing 
revealed bilateral sensorineural hearing loss.  The 
specialist further stated that although determining the exact 
cause of the Veteran's hearing loss can be difficult, the 
Veteran's reports of ammunition noise exposure "would 
definitely be a major potential contributing factor to [the 
Veteran's] noise-induced sensorineural hearing loss and 
tinnitus."

The Veteran underwent VA ear disease and audiometric 
examinations in April 2009, for an opinion as to whether 
hearing loss and tinnitus are related to service.  During the 
Veteran's VA ear disease examination, which was conducted by 
a physician, the Veteran reported that his hearing loss and 
tinnitus began in 1964, and that his symptoms have 
progressively worsened since that time.  The Veteran reported 
no other ear impairments, and after examining the Veteran, 
the examiner noted no evidence of chronic ear disease.  

At his VA audio examination, which was conducted by an 
audiologist, the Veteran again reported bilateral hearing 
loss and tinnitus noticeable in 1964 immediately after his 
discharge from service.  The examiner noted the Veteran's 
military noise exposure of ammunition fire during a six-week 
cruise in 1962 as well as occasional shipboard and engine 
room noise, all without hearing protection.  The Veteran also 
reported civilian carpentry and construction noise exposure 
for approximately 25 years, with and without hearing 
protection, and seven years of noise exposure as a 
maintenance technician, with hearing protection.  Thereafter, 
the examiner conducted audiometric testing and diagnosed the 
Veteran with constant bilateral subjective tinnitus and 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  

However, the examiner opined that he could not relate the 
Veteran's bilateral hearing loss and tinnitus to service 
without resorting to mere speculation.  In support of this 
opinion, the examiner noted that the Veteran did not report 
either hearing loss or tinnitus in service after his 1962 
six-week exposure to ammunition fire (which the Veteran 
reported as the primary source of his military noise 
exposure).  The examiner also noted the presence of likely 
nonservice-related hearing loss etiologies, including aging 
and long-term occupational noise exposure.  Accordingly, the 
examiner opined that it would speculative to provide the 
opinion sought.  With regard to the private opinion, the 
examiner noted that the opinion was rendered by a hearing 
instrument specialist, not an audiologist, and that the 
hearing instrument specialist did not reference the other 
potential etiologies of the Veteran's hearing loss.  

After reviewing the evidence of record, including both 
opinions offered by the Veteran's private hearing instrument 
specialist and the VA audiologist-examiner, the Board 
concludes that neither sufficiently links the Veteran's 
claimed disabilities to service for purposes of establishing 
service connection.  They do no more than offer that such a 
link is possible.  A possible link to service does not rise 
to a level of evidence that renders such a conclusion as 
likely as not.  Accordingly, the Board concludes that a basis 
for granting service connection has not been presented, and 
the Veteran's appeal is therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


